DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, steps of acquiring setup changing data, the setup changing data including a heat profile, determining whether a broad is present in the reflow device, if it is determined that the reflow condition is to be changed and if it is determined that no board is present, changing the reflow condition (lines 2-10) are ambiguous. First of all, it is unclear what is meant by “heat profile” since the claim does not state the profile is in reference to what- component, board or something else? Secondly, the claim fails to set forth all necessary elements of a mounting control process such as component, actual control equipment and the relationship between the various elements (e.g. component and board, reflow A component mounting line control process comprising: determining a presence of a board in a reflow device using a detector; a unit acquiring setup changing data including a heat profile of the board; changing a reflow condition in the reflow device according to the acquired setup changing data. 
With respect to claims 4-5, the limitation “storing a predetermined number of boards in a storage” is ambiguous because it unclear what is implied by “a storage”. Particularly, it is confusing whether this refers to an actual physical storage or a data storage on a memory/computer? Examiner notes that previous claim 2 recites acquiring data from a storage, which appears to be on some type of a memory/computer, as shown by storage 11 in Fig. 2 of Applicant’s original specification. It is further noted that element 13a in Fig. 2 describes number-of-boards information. However, storing information about the boards is different than actually storing the boards. Based on Applicant’s specification, it seems to be a data storage storing information about the number of boards, not the boards as recited. Therefore, recited conflicting language fails to clearly set forth the scope, rendering the claims indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claims 4-5 are taken to mean: having a predetermined number of total boards; detecting a number of boards exiting the reflow device, wherein it is determined that no board is present in the reflow device when the detected number of boards exiting the reflow device is equal to the predetermined number of total boards.
Appropriate corrections are required.
*Prior art rejection(s) are made below as best understood in light of indefinite claims.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (JP-2008135658-A, see attached translation).
Regarding claim 1, Ishii discloses a component mounting line control process [0008-0009] comprising: determining a presence of a board in a reflow device using a detector (sensor 15- fig. 1, [0013]); a unit 222 acquiring setup changing data including a heat/temperature profile of the board (fig. 2, [0019]); changing a temperature in the reflow furnace (a reflow condition) according to the acquired setup changing data (fig. 1, [0023-0024]).
As to claim 2, Ishii discloses the control process further comprising reading an identification mark (wireless tag 30) on the board 3 (fig. 1, [0013]), wherein the setup changing data is acquired from a storage based on the identification mark [0009].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (JP-2008135658-A).
As to claims 3-5, Ishii discloses detecting the boards entering the reflow device and exiting the reflow device using sensors (fig. 1), but is silent as to comparing the number of boards. However, one of ordinary skill in the art would readily recognize that if a total number of boards exiting the reflow device is equal to a total number of boards entering the reflow device, then there isn’t any board remaining inside the reflow device. There is only a finite number of predictable options for determining the presence of boards in the reflow device: 1) using a detector/sensor to check the reflow device or 2) counting/comparing the boards given a number of total boards. If the number of boards entering the reflow device and exiting the reflow device is equal to a given total number of boards, then one would easily deduce that all boards are accounted for and there is no board present in the reflow device. The claim would have been obvious because a person of ordinary skill has good reason (accounting for all boards in the control process) to pursue the known options within his or her technical grasp. Counting and comparing the number of boards in a control process is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationale). Thus, artisan of ordinary skill would have been motivated to detect and compare the numbers of boards in the method of Ishii in order to ensure efficient control process and readily identify any missing board(s).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/21, 6/26/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735